Case: 3:10-cr-50078 Document #: 758 Filed: 04/15/20 Page 1 of 3 PagelD #:9859

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHEN DISTRICT OF ILLINOIS

 

United States of America,
Plaintiff

VS. CASE NO: 10-CR-50078-1

Jeremy Cooper,
Defendant

 

 

EMERGENCY MOTION TO ALTER OR AMEND JUDGMENT UNDER
FEDERAL RULES OF CIVIL PROCEDURE 59(e) PURSUIT TO THE DIRECTIVE IN
CARES ACT OF 2020

 

Now comes the defendant Jeremy Cooper hereby "Cooper" and moves this Honorable court to
reconsider its judgment it rendered on March 26, 2020 in denying his motion for modification of
his imposed term of imprisonment pursuit to title 18 U.S.C 3582(c)(1)(A) Cooper states that'his
mother, and his own circumstances has changed due to COVID-19 virus warranting the
requested alternation. Cooper's mother is the only care giver for the children and at serious risk
of contracting the virus, unable to practice effective social distancing despite being in a high-risk

category. SEE EXBIT (1A)

Cooper himself is incarcerated at FCI Elkton (one of the three facilities most affected by

COVID-19) put him at a significant risk of being exposed to the covid-19 virus.
Case: 3:10-cr-50078 Document #: 758 Filed: 04/15/20 Page 2 of 3 PagelD #:9860

"EXTRAORDINARY AND COMPELLING REASONS"

On March 27, 2020 Garcia 65, was one of the first known inmates to test positive for COVID-19
at FCI Elkton. Since that time FCI Elkton continues to be one of the hardest hit Federal
Correctional Institutions in the BOP. There is well over 80 plus inmates in isolation showing
COVID-19 symptoms, 42 inmates hospitalized, 18 on ventilators, 13 inmates and staff members
have test positive for COVID-19 virus, and 5 inmates are dead. FCI Elkton was only given 5
COVID-19 testing kits for a prison population of 2,500 inmates. Given the paucity of testing it is
no stretch to say the numbers reported are likely undercounting the infected inmates and staff
members.

Attorney General William P. Barr ordered the BOP to expand the group of federal inmates’
eligibility for early release and prioritize three facilities where known coronavirus case. Here at
FCI Elkton was one of those three facilities. ** FOOTNOTE !

With the COVID-19 virus overwhelming the prison’s medical facilities and nearby hospitals, Mr.
Barr has intensified the push to release prisoners to home confinement because of "Emergency
Conditions", caused by the coronavirus having affected the abilities of the bureau to function
safely. The BOP was directed to prioritize the release of inmates at FCI Elkton. The Cares Act
authorizes Barr to expand the cohort of inmates who can be considered for home confinement.
Barr also states that his priority is to implement these new standards to the most vulnerable
inmates at the most affected facilities. FCI Elkton is one of those most affected facilities).

The court is well aware of Cooper's mother health condition. Cooper’s mother having congestive
heart failure and a defibrillator,

Cooper's mother is unable to practice social distancing, or any safety measures as she is the only
one who can do the day to day necessities for the children. It is no stretch to call this
environment of COVID-19 extraordinary and compelling.

Chicago Illinois is on the raise of the covid-19 virus with more than 16,000 infected and 500 plus
having died from this virus.

This pandemic has dramatically increased the already substantial health risk for Cooper's mother.
The CDC has said that COVID-19 virus will have the deadliest effect to those with pre-existing
health condition (heart failure being one of the tops). The fact that Cooper’s mother has no help
taking care of the children and/or is unable to self-quarantine herself put her at significant risk
for even more server and life-threatening illness should she be exposed to COVID-19. She needs
Cooper home as a matter of personal health and safety for herself and the children currently in
her care. Only Cooper can provide this.

‘in September 2012, Cooper was sentenced to 270 months. On or about September 2015, Cooper had his sentence reduced to 216 months. As of
today Cooper has served 112 months, which would put him over the 50% needed for the CARES ACT.
Case: 3:10-cr-50078 Document #: 758 Filed: 04/15/20 Page 3 of 3 PagelD #:9861

CONCLUSION

The circumstances faced by our prison system during the highly contagious potentially fatal
global pandemic are unprecedented. In light of the expectation that COVID-19 pandemic will
continue to grow and spread over the next several week Cooper prays that this court grants his
motion to alter or amend judgment 59(e), and transfer Cooper at the very least home

confinement if not compassionate release as under the Cares Act of 2020.

Respectfully,

4 taney (po fte~
ia COOPER

' In September 2012, Cooper was sentenced to 270 months. On or about September 2015, Cooper had his sentence reduced to 216 months. As of
today Cooper has served 112 months, which would put him over the 50% needed for the CARES ACT,
